

116 HR 7880 IH: Reopen Small Businesses Safely Act
U.S. House of Representatives
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7880IN THE HOUSE OF REPRESENTATIVESJuly 30, 2020Mr. Ted Lieu of California introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo direct the Administrator of the Small Business Administration to update information to borrowers on the use of economic injury disaster loan proceeds to respond to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Reopen Small Businesses Safely Act.2.Use of economic injury disaster loan proceeds for COVID–19 responseThe Administrator of the Small Business Administration shall update information provided to borrowers of loans made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) to allow such borrowers to use such loans to purchase items necessary to ensure the health and safety of employees and customers in response to the COVID–19 pandemic.